Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 Response to Amendment
Amendment filed on 07/09/2021 has been entered. As directed by the amendment: claim 1 is amended. Claims 1-4 are pending. The amendment made to claim 1 is sufficient to overcome the obviousness Rejection made under 35.U.S.C. 103 to the claim in the Final Rejection dated 05/11/2021. Thus, the final rejection is withdrawn. Applicant’s remarks/arguments are fully considered (see “Response to Arguments” section) and the following Non-Final rejection is made herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Emori (US 2014/0096895 A1), here in after called Emori.
Regarding claim 1,  Emori discloses tank production shaft for supporting a tank (a tank production shaft 31 attached to mouthpieces 10 at both ends supporting the tank 2, enclosed (FIG.3), Please Note here, the shaft for supporting and heating the tank is interpreted to be the shaft 31 and the mouthpiece 10 together, which was not the case in the last Final Rejection dated 05/11/2021 wherein the shaft was interpreted as only element (31) of FIG. 3)) , the tank having a fiber-reinforced resin layer formed thereon through winding and heating of reinforcing fibers impregnated with thermosetting resin (tank 2 has fiber reinforced resin layer 21  formed through a filament winding (FW) method, in which a fiber that is impregnated with thermosetting resin is wound around the liner 20 and thermally cured by induction heating coil 30, (0022, 0024, enclosed (FIG. 3)) wherein the shaft is rigid (the shaft 31 with the mouthpiece 10 serves as a heating  metallic support for tank 2. Thus rigid, (0024, 0027, enclose (FIG.3)) and has an outer peripheral portion formed of fiber-reinforced resin-cured onto an outer surface of a metal core (a fiber that is impregnated with thermosetting resin 21 is formed around outer peripheral faces of the mouthpieces 10, (0021, 0022 and enclosed (FIG.3)), Here, the shaft claimed is interpreted to be the shaft 31 with the metallic mouthpiece 10 together of FIG.3 and as cited here, paragraph (0021, 0022) teaches fiber-reinforced resin is partially  formed onto peripheral surface of each mouthpiece 10 which reads on the claimed limitation Eventhough the intermediate portion of the shaft (31) does not show fiber-reinforced resin formed)  and at least one exposed end portion where the outer peripheral portion is not formed (the portion of the mouthpiece (10) at the ends where electricity is supplied to the embedded heater 32 of the heating shaft 31 to produces heat inside the tank 2 is exposed portion where fiber-reinforced resin 21 is not formed, (0024, FIG.3, FIG.4 and FIG.5)); wherein when the shaft is inserted into the tank, the outer peripheral portion engages a mouthpiece of the tank and the exposed end portion extends outside the tank (when the shaft (31 and mouthpiece (10)) is inserted into the tank (enclosed FIG. 3), mouthpieces 10 are fitted in openings at the respective two ends wherein a fiber reinforced resin layer 21 covers part of the surface of each mouthpiece 10 and the exposed portion extends outside of the tank 2, (0021, enclosed (FIG. 4 )).  

    PNG
    media_image1.png
    492
    1129
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    428
    783
    media_image2.png
    Greyscale

Regarding claim 2, Emori discloses the tank production shaft according to claim 1, further comprising a heating portion configured to heat the outer peripheral portion via the core (a heater portion (32) is configured to heat the shaft with a heating wire embedded in the core, Emori (0024, FIG.3)).  
Regarding claim 3, Emori discloses the tank production shaft according to claim 1, further comprising a heat-generating portion between the core and the outer peripheral portion, the heat-generating portion being configured to generate heat when current is flowed therethrough (the heating shaft 31 with the heating wire emended in the core serving as a heat generating unit is attached inside the tank as electricity is supplied to the heater, the heating shaft 31 produces heat, Emori (0024, FIG.3)) .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori in view of Yamaguchi (JPH05135860A), her in after called Yamaguchi.
Regarding claim 4, Emori discloses the tank production shaft according to claim 1. But,
Emori does not explicitly teach that the outer peripheral portion is formed to cover all of an outer peripheral surface of the core facing an internal space of the tank.

The advantage of this heating article structure is of a heating metal plated covered with fiber-reinforced thermosetting resin surface is to provide a heating article of a heating surface wherein the temperature of the heated surface becomes uniform and overall deformation is unlikely to occur during heating (0010).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the heating shaft of Emori to have the fiber-reinforced resin surface formed on the heating shaft to cover all of an outer peripheral surface of the core facing an internal space of the tank in order to heat the inside of the tank with a uniform temperature and prevent deformation from occurring during heating as taught in Yamaguchi.
Response to Arguments
Applicant’s arguments, see page 3 of Remarks/Arguments, filed 07/09/2021, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 (Emori in view of Ono) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration the amended independent claim 1 and dependent claims 2-3 are anticipated by the Emori reference now. The examiner has fully considered the amended claim 1 and in the current form, amended claim 1 does not require the fiber-reinforced resin formed onto an outer surface of a metal core to be for the entire length of the shaft and as indicated in the rejection here above, when the shaft is interpreted to be the support heater element 31 and the mouthpiece 10 together, claim 1 is anticipated by Emori. Thus, new ground(s) of anticipatory rejection by Emori is made to claims 1-3. Further, Arguments regarding the teaching reference Ono et al. (US 2019/0063536 A) are moot as the reference is not cited in this Rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILNESSA B BELAY/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761